UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                           ____________

                                           No. 01-21172
                                         Summary Calendar
                                          ____________


               JACK ROBERT JOLLEY,


                                               Plaintiff,


               CLIFFORD F WILLIAM,


                                               Appellant,


               versus


               US DEPARTMENT OF HOUSING & URBAN DEVELOPMENT,


                                               Defendant-Appellee.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                   USDC No. H-01-CV-1373


                                 August 29, 2002
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
        Clifford F. William appeals t wo orders entered by the district court in this case. First, he

challenges the district court’s refusal to allow him to appear pro hac vice as counsel for Jack Robert

Jolley. Second, he challenges the district court’s refusal to grant him a hearing regarding his request

to appear pro hac vice.1

        William sought permission to appear pro hac vice as counsel for Jolley in his lawsuit against

the United States Department of Housing & Urban Development. In his application, William claimed

to be “admitted to practice” in several courts, including the “United States District Court for the

Southern District of Texas, Houston, Division.” William signed the application “Clifford F. William,

J.D., Counselor of Law.” After his name, he listed the following numbers, which resemble state bar

membership numbers: “INB: 01595810” and “MBN: 06845900.” Based on this application, the

district court granted William’s request.

        Thereafter, the district court issued an order sua sponte vacating its earlier order granting

William permission to appear pro hac vice. Although the district court’s order did not state reasons,

it appears that the decision was based on the discovery that William was not in fact a lawyer. William

filed a motion requesting a hearing on the district court’s order to vacate, but his request was denied.

Jolley’s case was later dismissed without prejudice for want of prosecution. William filed a notice

of appeal on behalf of himself and Jolley. The appeal has since been dismissed with respect to Jolley’s


        1
         William also attempts to appeal the district court’s dismissal of Jolley’s case for want of
prosecution. Because, as noted below, William is not in fact an attorney, he may not raise claims on
Jolley’s behalf. See Wheat v. United States, 486 U.S. 153, 156 (1987) (“An advocate who is not a
member of the bar may not represent clients (other than himself) in court.”). Cf. S.W. Expres, Co.
v. ICC, 670 F.2d 53, 56 (5th Cir. 1982) (denying a company’s sole owner, who was not a lawyer, the
opportunity to represent the company before the Court of Appeals). Moreover, we note that Jolley’s
appeal of the district court’s ruling has already been dismissed for want of prosecution.

                                                  -2-
claims.

          We must now determine whether the district court abused its discretion when it denied

William’s request to appear pro hac vice as counsel for Jolley and when it denied William a hearing

on his application. Federal district courts enjoy broad discretion to determine who shall practice

before them. See United States v. Dinitz, 538 F.2d 1214, 1219 (5th Cir. 1976); see also FED. R. CIV.

P. 83 (authorizing district courts to make and amend local rules governing their practice). Generally,

a lawyer must be admitted in accordance with local rules before he or she can appear before a court

on behalf of a client. Attorneys who are not admitted to practi ce before a court may, however,

request permission to appear before a court pro hac vice. The United States District Court for the

Southern District of Texas has the following rule for such cases:

          A lawyer who is not admitted to practice before this Court may appear as attorney-in-
          charge for a party in a case in this Court with the permission of the judge before
          whom the case is pending. When a lawyer who is not a member of the bar of this
          Court first appears in a case, the lawyer shall move for leave to appear as attorney-in-
          charge for the client.

S.D. TEX. R. 83.1(K).

          Based on the clear language of local rule 83.1, William can only qualify to appear pro hac vice

if he is in fact a lawyer. Here, William has failed to make such a showing. Rather, he concedes that

he has not attended an accredited law school and that he is not licensed to practice in any state.

Because William is not a lawyer, the district court did not abuse its discretion when it denied

William’s request for permission to appear pro hac vice before it. Moreover, because William was

not qualified based on the undisputed facts, he was not entitled to a hearing on this issue.

          AFFIRMED.




                                                    -3-